Citation Nr: 0307613	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-09 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for a heart condition 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In this decision, the RO denied entitlement 
to a total disability evaluation based upon individual 
unemployability (TDIU) due to service-connected disabilities.  
The veteran appealed this determination.

In his June 2002 substantive appeal, the veteran raised the 
issue of entitlement to an increased evaluation for PTSD.  As 
this issue is not properly before the Board it is referred to 
the RO for further development.  


FINDINGS OF FACT

The veteran, at the time of his November 2002 hearing, 
withdrew the issue of entitlement to service connection for a 
heart condition as secondary to his service-connected PTSD.


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issue of 
entitlement to service connection for a heart condition, as 
secondary to his service-connected PTSD and the Board does 
not have jurisdiction to consider the claim.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In a May 2001 rating determination, the RO denied service 
connection for a heart condition as secondary to service-
connected PTSD.  In May 2001, the veteran appeared to express 
disagreement with the denial of service connection.  In an 
October 2001 decision, the Board remanded this issue for the 
issuance of a statement of the case (SOC).  In conjunction 
with the Board's remand, the RO issued a SOC in November 
2001. The veteran perfected his appeal later that month. 

At the time of his November 2002 hearing before the 
undersigned Veterans Law Judge (VLJ), the veteran withdrew 
the issue of entitlement to service connection for a heart 
condition as secondary to his service-connected PTSD.  

Based upon his actions at the time of the November 2002 
hearing, the veteran withdrew his appeal on this issue.  
Hence, there remains no matter for the Board's consideration.  
Accordingly, the Board must dismiss the purported appeal on 
the issue of service connection for a heart condition as 
secondary to his service-connected PTSD.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 20.200, 20.202, 20.204.




ORDER

Service connection for a heart condition as secondary to 
service-connected PTSD is dismissed.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduced several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. §§ 3.102, 3.159 (2002).  In effect, this new 
legislation eliminates the requirement under the old 
38 U.S.C.A. § 5107(a) (West 1991) that a claimant must 
present a well-grounded claim before the duty to assist is 
invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In the current case, the RO last issued a SOC in March 2002, 
well after the effective date of the changes brought about by 
the VCAA.  A review of the claims file indicates that the RO 
has failed to notify the claimant of the provisions of the 
VCAA or affirmatively determine that VA's actions are in 
compliance of the VCAA.  In fact, the SOC of March 2002 cited 
to the old provisions of 38 C.F.R. § 3.102 that discussed the 
need for submission of a "well-grounded claim."  Therefore, 
this case must be remanded in order to ensure VA compliance 
in this case with its duty to notify and assist the claimant.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA with regard to this issue, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board further notes that the veteran has reported that 
one of his service-connected conditions, PTSD, has worsened.  
VA is obliged to afford veterans contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995). The veteran is also 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
and 38 C.F.R. §§ 3.102, 3.159 are fully 
complied with and satisfied.  

2.  The RO should contact the veteran, and 
request that he identify all healthcare 
providers that treated him for his PTSD, 
left knee disability, and excision scar of 
the uretheral meatus.  Information 
regarding these healthcare providers 
should, as much as possible, include name, 
address, and dates of treatment.  Based on 
his response, the RO should attempt to 
procure copies of all treatment records 
that have not previously been obtained 
from all identified treatment sources.  If 
any identified VA records are unavailable, 
that VA facility should specifically so 
indicate.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the appellant and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The appellant must then be given an 
opportunity to respond.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and extent of severity of his 
PTSD.  All appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in addition 
to PTSD, the examiner should reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims file and a copy of this remand 
must be made available to the examiner.  
The examiner is requested to assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV).  The examiner is also requested 
to render an opinion as to whether the 
veteran is unemployable.  If the veteran 
is deemed to be unemployable, the 
examiner is requested to render an 
opinion as to the cause of the 
unemployability and whether the veteran 
would be unemployable based solely upon 
his PTSD.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions must be 
clearly set forth.  The report of the 
examinations should be associated with 
the veteran's claims folder.

4.  The veteran should be afforded a VA 
skin examination to evaluate any residual 
disability associated with the veteran's 
service-connected scar over the left 
tibia and excision site on the uretheral 
meatus.  All appropriate tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims file and a copy of this remand 
must be provided to the examiner for 
review.  The examiner should determine 
what is the degree (if any) of the 
veteran's industrial impairment 
exclusively due to his service-connected 
scar over the left tibia and/or excision 
site on the uretheral meatus.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions must be clearly set forth.  
The report of the examinations should be 
associated with the veteran's claims 
folder.

5.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
osteochondroma of the left tibia with 
degenerative arthritis of the left knee.  
All appropriate tests and studies should 
be performed and all findings should be 
reported in detail.  The claims file and 
a copy of this remand must be provided to 
the examiner for review.  The examiner 
should answer the following questions:

a.  What is the range of in the left 
knee as measured in degrees?

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of his left knee disability?  The 
examiner should report the extent of 
any additional range of motion loss 
due to pain caused by the 
osteochondroma and/or degenerative 
arthritis.

c.  To what extent does the veteran 
experience increased functional 
limitation in the left knee 
(resulting from pain, weakness, 
instability, excess fatigability or 
incoordination) during flare-ups or 
after repeated use over a period of 
time?  If there is additional 
disability the examiner should 
report the degree of additional loss 
of motion due to such factors.  If 
the examiner cannot offer the 
requested opinion without engaging 
in speculation that fact should be 
noted and an explanation why 
provided.

d.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected osteochondroma of the left 
tibia and degenerative arthritis of 
the left knee?

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions must be clearly set 
forth.  The report of the examinations 
should be associated with the veteran's 
claims folder.

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2002).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO should determine 
whether the veteran is entitled to TDIU.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. LEVI WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals 

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


